Title: To George Washington from Henry Knox, 18 November 1794
From: Knox, Henry
To: Washington, George


          
            sir
            18 Nov. 1794
          
          I have the honor to submit to your view a letter from Colonel Pickering dated the 28h ultimo and an enclosure, and also certain communications received from Lt Dinsmoor who left this city as the conductor and agent to the Cherokee nation of Indians. I am Sir with the highest respect your obdt Servant
          
            H. Knox
          
        